Citation Nr: 1042417	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-20 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability (TDIU).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1963 to February 
1967.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision, dated in February 
2007.  

The Board remanded the case to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. for additional development of 
the record in February 2009.  

The purpose of the remand was to undertake additional procedural 
and evidentiary development, to include supplying the Veteran 
with corrective Veterans Claims Assistance Act (VCAA) notice, 
obtaining any outstanding treatment records, and supplying the 
Veteran with a VA examination.  

All of the actions previously sought by the Board through its 
prior development request appears to have been substantially 
completed as directed, and it is of note that the Veteran does 
not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); 
Dyment v. West, 13 Vet. App. 141 (1999).  

VA's duty to assist is met; thus, it is not prejudicial for the 
Board to proceed with appellate review.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  


FINDINGS OF FACT

1.  The Veteran is service-connected for surgical absence of the 
left kidney with compensatory hypertrophy of the right kidney, 
evaluated as 60 percent disabling.  

2.  The evidence of record does not establish that the Veteran's 
service-connected disability precludes him from securing or 
following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.16, 4.19 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in September 2006, 
September 2007, February 2009, and May 2010.  In the September 
2007 and February 2009 letters, the Veteran was notified of VA's 
practices in assigning disability evaluations and effective dates 
for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The claim was readjudicated in June 2010.  As this course of 
action has corrected any initial notice errors, there is no 
prejudice to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, 
records corresponding to all treatment described by the Veteran.  
Specifically, the Veteran has been afforded multiple VA 
examinations to address the Veteran's employability as it relates 
to his service-connected disability.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  

Hence, the Board is satisfied that all reasonable efforts to 
develop the record have been made with respect to the claim.  

As discussed, the Veteran was notified and aware of the evidence 
needed to substantiate his claim, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  

Thus, the Veteran has been provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any defect 
in the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Legal Criteria

TDIU may be assigned when a schedular rating is less than total 
if, when there is only one disability ratable at 60 percent or 
more, and the disabled person is unable to secure or follow a 
substantially gainful occupation.  See 38 C.F.R. § 4.16(a) 
(2010).  

In determining whether the Veteran is entitled to a TDIU, neither 
his nonservice-connected disabilities nor his advanced age may be 
considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A claim 
for a TDIU is, in essence, a claim for an increased rating.  
Norris v. West, 12 Vet. App. 413, 420 (1999).  

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 
118 (1994).  

For a veteran to prevail on a total rating claim, the record must 
reflect some factor which takes his or her case outside of the 
norm. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 
C.F.R. §§ 4.1, 4.15 (2010).  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not enough.  
A high rating in itself is recognition that the impairment makes 
it difficult to obtain and keep employment.  

The question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether the 
Veteran can find employment.  See Van Hoose, supra, at 363; 38 
C.F.R. § 4.16(a).  

The fact that a veteran is unemployed is generally insufficient 
to demonstrate that he is "unemployable" within the meaning of 
pertinent VA laws and regulations.  Instead, a longitudinal 
review of all the evidence is necessary in order to obtain a full 
understanding of the case.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  


Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran seeks a TDIU rating on the basis that his service-
connected surgical absence of the left kidney with compensatory 
hypertrophy of the right kidney prevents him obtaining and 
maintaining gainful employment.  

In this case, the Veteran's sole service-connected disability is 
for surgical absence of the left kidney with compensatory 
hypertrophy of the right kidney, evaluated as 60 percent 
disabling.  

This evaluation meets the initial criteria for schedular 
consideration for the grant of TDIU under 38 C.F.R. § 4.16(a), 
and the question thus becomes whether this disability, in and of 
itself, precludes the Veteran from securing or following a 
substantially gainful occupation.  

In this regard, the Board has considered the Veteran's 
educational and employment background.  The Veteran noted in his 
VA Form 21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability, received in August 2006, that he has 
two years of high school education as well as his General 
Education Development (GED) certification.  

The Veteran also noted post-service employment as a press 
operator from July 1968 to September 2005, with no time lost from 
illness.  He reported applying for three jobs in 2006, but was 
not hired.  

A VA Form 4192, Request for Employment Information in Connection 
with Claim for Benefits, received in October 2006, confirms that 
the Veteran was an injection molding press operator, and shows 
that he was laid off because his job was outsourced.  

In a February 2007 statement, the Veteran asserts that he had 
lost time at work over the last 12 months and that no concessions 
were made to him because of his disability.  His job was "light 
duty work" and involved mixing raw materials and loading 
materials into the automatic injection molding press, removing 
finished parts from the automatic injection molding press, and 
performing quality control on finished parts, and that he had 6 
weeks of vacation per year, which permitted him to take time off 
as needed.  

The Veteran noted that he lived in an area where the only jobs 
now available were in the lumber and oil and gas industries, and 
that most entry level jobs were in saw mills unloading the green 
chain and stacking lumber.  He indicated that he worked in a saw 
mill stacking lumber for a few months in 1970 and had to quit 
because of the pain around a 12 inch scar from remove his left 
kidney.  

With respect to his prospects in working with the oil and gas 
industries, the Veteran claimed that most entry level jobs were 
on the well-drilling or well-pulling crews that he could not 
perform because of the pain along the scar from his left kidney 
removal.  

In a September 2006 VA examination, the Veteran reported being 
unemployed, but having  his application in at many places.  He 
indicated that he "[got] turned down every time he ha[d] put in 
an application because of his age being 60" and noted that 
formerly he worked as a press operator, but had not worked in the 
past year.  

The Veteran reported that he had difficulty in performing any 
kind of heavy lifting on the job.  Further, he noted that he was 
unable to use a chainsaw or cut timber, which was a main industry 
in his home area.  

The Board notes an SSA decision, dated in April 2010, included 
the findings of fact that the Veteran met the insured status 
requirements of the Social Security Act through December 31, 
2010, had not engaged in substantial gainful activity since 
September 30, 2005, and suffered from severe impairment, to 
include that due to  status-post left nephrectomy, status-post 
left tibia fracture, degenerative disc disease of the lumbar 
spine, osteoarthritis of the right sacro-iliac joint, 
posttraumatic stress disorder, depressive disorder not otherwise 
specified and anxiety.  

However, the decision also includes the determination that the 
Veteran had the residual functional capacity to perform medium 
work, except that he was limited to jobs requiring understanding, 
remembering, and carrying out only simple instructions and making 
only simple work-related decisions involving no interaction with 
the general public and only occasional interaction with coworkers 
and supervisors.  

The SSA adjudicator did find that the Veteran was no longer 
capable of performing any of his past relevant work, but found 
that considering the Veteran's age, education, work experience, 
and residual functional capacity, there were jobs that existed in 
significant numbers in the national economy that the Veteran 
could perform.  The Veteran was not found to be disabled under 
the relevant provisions of the Social Security Act.  

A January 2010 VA examination report reflects a history of 
surgical absence of the left kidney with compensatory hypertrophy 
of the right kidney.  The Veteran served with the U.S. Navy from 
1963 to 1967 and was injured in his lower abdomen during a 
football game in 1963 and had a left nephrectomy performed at a 
private medical facility.  

The Veteran reported an employment history of working in a shop 
as a press operator until 2005 when the shop moved out of town, 
adding that he had not worked in the last 4 years.  He reported 
having prior treatment for depressive disorder and anxiety, but 
denied having symptoms of lethargy, weakness, anorexia, weight 
loss or weight gain, hesitancy, dysuria, hematuria, incontinence, 
recurrent urinary tract infections, renal colic, bladder stones, 
nephritis, or history of neoplasm or hospitalization.  He 
endorsed symptoms of nocturia once a week, as well as impotence 
controlled with the use of Levitra.  

The examiner noted that the Veteran had not been treated with 
dialysis, dilatation, drainage procedures, diet changes, or 
medications for the urinary tract, although previous treatment 
included a left nephrectomy.  He denied having diabetes or 
thyroid problems, headaches, dizziness, syncope, recent 
infections of the vascular system, chest pain, shortness of 
breath or leg swelling.  Psychologically, he had been treated for 
depression and anxiety with bupropion and mirtazapine.  

The Veteran specifically claimed that his service-connected 
disability had some effect on his previous press operator 
functioning in the form of difficulty in lifting more than 20 to 
25 pounds and twisting.  He was unable to find work in the last 4 
or 5 years.  He was diagnosed with status post left nephrectomy 
with right kidney compensatory enlargement with right renal 
cysts, erectile dysfunction, controlled with the use of Levitra, 
depression, benign prostatic hypertrophy without obstruction, 
reflux and a small hiatal hernia with minimal enteritis.  

Significantly, as to the matter of employability, as it related 
to the Veteran's service-connected disability, the examiner noted 
that the Veteran had a GED diploma and occupation history as a 
press operator for a number of years.  He reported a history of 
experiencing some trouble on lifting more than 25 pounds and 
twisting.  

At the present time the Veteran reported no problem driving at 
least 100 miles, which he did in order to attend the VA 
examination, and had no difficulty in dressing, shopping, bathing 
or walking.  

The examiner indicated that private mental health practitioners 
seemed to think the Veteran was making slow improvement over a 
period of time.  The examiner noted that the Veteran had not 
worked since 2005 and went on Social Security retirement at the 
age of 62.  

In May 2010, the same VA examiner who conducted the January 2010 
examination provided an addendum to the original report.  Here, 
the examiner specifically opined that the left nephrectomy with 
right renal hypertrophy, compensatory, had not prevented the 
Veteran from performing all forms of substantial gainful 
employment at the time.  

To support these findings the examiner cited to an example of 
kidney donors who develop compensatory hypertrophy of the 
opposite kidney who are still employable.  The examiner noted 
that, according to the Veteran's claims file and information 
obtained from his online records, the majority of his treatment 
program has been in the area of behavioral health.  

While the Veteran asserts that his service-connected disability 
prevents him from obtaining and maintaining gainful employment, 
the medical evidence of record contradicts these statement.  

The Board accords the professional opinion provided in January 
2010 and May 2010 by the VA examiner more weight in this matter, 
as the criteria for adjudicating the matter of unemployability 
requires that a determination be made as to whether the Veteran 
is capable of performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Further, the VA examiner's 
findings are consistent with and supported by the findings of the 
SSA adjudicator.  

Based on the foregoing, it is the Board's determination that 
preponderance of the evidence does not show that the Veteran is 
unable to secure and follow a substantially gainful occupation 
due to his service-connected disability, and as such the 
Veteran's case is not eligible for consideration under 38 C.F.R. 
§ 4.16(b).  


In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 55; 38 
U.S.C.A. § 5107(b).   


ORDER

Entitlement to a TDIU rating is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


